Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1, 2, 5-7, 10-12, and 15 are amended.  No claims are added or cancelled. 

Response to Arguments
Applicant’s arguments filed December 23, 2020, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawing has been withdrawn. 
Applicant’s arguments with respect to the Section 112 and 103 rejection of claims 1-15 have been considered but are moot because the amended claims have substantially addressed the previously raised issues and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because it recites “verification server couple” which appears to be a remaining typographical error that should read “coupled.”  Appropriate correction is required.

Claim Interpretation
With regards to claims 1, 6, and 11, the claims recite a plurality of elements in relation to a human resources department, such as an employee database and a customer device.  It is unclear if these are attempts to limit the ownership of particular claim elements to a particular company 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 6, and 11, the claims recite “a human resources department” twice. With regards to claim 1, the claims refers to if the intent is to refer to a second human resources department or to refer to the human resources department recited in the preamble. Claims 6 and 11 recite “a human resources department” and “a human resources department employee information”, and it is unclear if the second non-idiomatic use is a grammar error or an attempted recitation to employee information of the human resources department previously recited in the preamble. Claims 1, 6, and 11, also recite “the existing employee” which lack antecedent basis. While the claims previously recite “an existing employee name” the claims do not previously recite “an existing employee”.  Claims 1, 6 and 11 also recite including an existing employee name and a photograph of the existing employee “for the human resources department”, and it is unclear what the phrase “for the” is modifying.  That is, it is unclear if the photograph is “for the” human resources department, if the name and photograph is “for the” human resources department, or if the database is “for the” human resources department. Appropriate correction is required.

Claims 2-5, 7-10, and 12-15 are rejected for incorporating at least the issues of the claims from which they depend. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, explicitly stating the ability to perform an inherent element of the claims . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0046920 to Amis in view of U.S. Patent Application Publication No. 2006/0018520 to Holloran.
With regards to claims 1, 6, and 11, Amis teaches an … database … department configured to store … information, including an existing … name and a photograph of the … employee …  (paragraph [0040], “The communication and dispatch system 122 comprises means to store and access communications information, a user database, an emergency services database, map display information, and unit identifier and alarm status display information.”; paragraph [0052], “In one embodiment, the information can be encrypted and/or compressed prior to or during transmission.”; paragraph [0053], “In another embodiment, the personal safety device 102 can include a biometric identification device that can be used to authenticate its user. In one 
a notification server configured to transmit an incoming encrypted event, including an … verification request (paragraph [0052], “In one embodiment, the information can be encrypted and/or compressed prior to or during transmission”; paragraph [0126], “By way of a non-limiting example, a module can send a message to: open a communication channel of with a given destination; send a message over the channel; register to receive a message when information is received on the channel; register to receive a message when information transmittal fails; and set transmission parameters such as retry count, message length, compression, and encryption.”), including a name … to be verified (paragraph [0074], “The “Pre-Screen” service allows a user to quickly conduct a background check on an individual via their device 102. The user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108.”) and a photograph … to be verified (paragraph [0053], “Such biometric sensing devices can include, but are not limited to, finger print detection, voice recognition, retinal scanning (e.g., via the camera lens), blood or saliva analysis, facial feature analysis, vein analysis, and other suitable automated methods of recognizing a person.”) and multijurisdictional arrest and conviction data … to be verified (paragraph [0146], “For example, as described above, a user on a date that becomes 
a verification server couple[d] to the notification server (paragraph [0146], “For example, as described above, a user on a date that becomes uncomfortable or suspicious of the other person's intentions could retreat to the bath room and request a background check. The Algorithm 601 would search federal and state databases for criminal history, any incidents reported to online dating sites regarding the person's profile, local law enforcement databases for reports of domestic abuse or outstanding warrants, etc.”) and configured to access the employee database of the human resources department, based on the incoming encrypted event received from the notification server (paragraph [0139], “The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home and office security provider systems, and law enforcement database.”; paragraph [0142], “The government agency databases can include FBI, SBI, Bureau of Naturalization and Immigration, Border Patrol, ATF, Department of Homeland Safety, and other federal and state agency databases. The Algorithm 601 can access these databases to receive current information regarding outstanding warrants, criminal activity, missing persons, criminal histories, citizenship information, customs information, etc.”), 
the verification server is configured to determine by biometric verification if the photograph of the … to be verified biometrically matches the photograph of the existing … in the … database … (paragraph [0053], “In another embodiment, a blind date or new business acquaintance may be asked to provide biometric information or personal information. Alternatively, a photo or video of an individual, a vehicle, a building, a place, etc. may be taken and sent back to the OC. This would 
the verification server is configured to transmit a positive verification encrypted result notification when the name … to be verified matches the name of the existing employee and the photograph … to be verified biometrically matches the photograph of the existing … (paragraph [0052], “In one embodiment, the information can be encrypted and/or compressed prior to or during transmission”; paragraph [0053], “In another embodiment, a blind date or new business acquaintance may be asked to provide biometric information or personal information.), the encrypted result notification including the multijurisdictional arrest and conviction data to a customer device …  via the notification server on continuous monitoring basis (paragraph [0028], “This looping continues until monitoring is no longer desired, at which point decision 280 branches to “No” branch 290 and processing ends at 295.”).

While Amis teaches using both a personally identifying code and a biometric identifier to identify an employee, Amis fails to explicitly teach identifying an employee in an employee database. However Holloran teaches that it was well known in the art to conduct employee background investigations including both biometric and name based checks (paragraph [0003], “Only two basic methods of performing criminal background investigations are currently in use: (1) fingerprint-based checks and (2) name-based checks.”; paragraph [0046], “Personal Identity Management services will leverage these and other technologies to provide individuals the ability to monitor and control access to information that personally identifies them, such as financial, employment, educational, criminal history, and other types of records, in order to provide a complete picture of who they are, allowing them to prove through a trusted third party that they are suitable to be a volunteer, a good business partner, a trustworthy employee, etc.”), and determine if the name of the employee to be verified 
The content accuracy of the records returned by the type of biometric-supported name-based checks envisioned by this paper would be the same as for fingerprint-based checks conducted for the same purpose. In both cases the applicable state repository would be returning an identical rap sheet.”). This part of Holloran is applicable to the system of Amis as they both share characteristics and capabilities, namely, they are directed to determining security of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of personal identification as disclosed by Amis to include the employee identification as disclosed by Holloran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Holloran in order to simply and memorably identify issues with current and prospective employees (see paragraph [0046] of by Holloran).

With regards to claims 2, 7, and 12, Amis teaches the incoming encrypted event is received from and the positive verification encrypted result notification is transmitted to the customer device … via a third party server coupled to the notification server over a communications network (paragraph [0031], “The personal safety device 102 is configured to transmit an alarm signal to a satellite or global positioning system (GPS) which makes up a communications system 104. … It should be appreciated by one skilled in the art that various types of locating and satellite systems, 
While Amis teaches using both a personally identifying code and a biometric identifier to identify an employee, Amis fails to explicitly teach that the customer device is of an employer. However Holloran teaches that it was well known in the art for an employer conduct employee background investigations including both biometric and name based checks (paragraph [0003], “Only two basic methods of performing criminal background investigations are currently in use: (1) fingerprint-based checks and (2) name-based checks.”; paragraph [0046], “Personal Identity Management services will leverage these and other technologies to provide individuals the ability to monitor and control access to information that personally identifies them, such as financial, employment, educational, criminal history, and other types of records, in order to provide a complete picture of who they are, allowing them to prove through a trusted third party that they are suitable to be a volunteer, a good business partner, a trustworthy employee, etc.”). This part of Holloran is applicable to the system of Amis as they both share characteristics and capabilities, namely, they are directed to determining security of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of personal identification as disclosed by Amis to include the employee identification as disclosed by Holloran. One of ordinary skill in the art before the effective filing date of the claimed invention 

With regards to claims 3, 8, and 13, Amis teaches the third party server includes one of an email server, a short message service (SMS) server, a multimedia messaging service (MMS) server, a WhatsApp Messenger server, and a third party messaging platform (paragraph [0070], “‘Virtual Guard’ is an advice service where the user can call in, send a text message, email, or otherwise interact through the Internet with the center 108 to receive information regarding safety, security, and the law.”).

With regards to claims 4, 9, and 14, Amis teaches the biometric verification is based on software and/or hardware running on the verification server, including one of automated fingerprint identification system (AFIS) software and/or hardware, automated biometrics identification system (ABIS) software and/or hardware, Cognitec facial recognition software and/or hardware, FaceVACS facial recognition software and/or hardware, IRIS ID identity authentication software and/or hardware, UIDAI face authentication application programming interface (API) software and/or hardware, and PalmSecure biometric authentication software and/or hardware (paragraph [0053], “In another embodiment, the personal safety device 102 can include a biometric identification device that can be used to authenticate its user. In one embodiment, the biometric identification device can be integrated into the panic button 204 or voice recognition system. Such biometric sensing devices can include, but are not limited to, finger print detection, voice recognition, retinal scanning (e.g., via the camera lens), blood or saliva analysis, facial feature analysis, vein analysis, and other suitable automated methods of recognizing a person.”).

.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2012/0317174 to Miller discusses a background investigation management system 
U.S. Patent Application Publication No. 2005/0273453 to Holloran discusses a system for performing criminal background investigations that performs searches on the basis of a plurality of types of information provided. 
U.S. Patent Application Publication No. 2005/0055231 to Lee discusses a system for candidate initiated background investigations including criminal records.
U.S. Patent Application Publication No. 2003/0044050 to Clark et al. discusses system for determining a person’s identity based on the biometric and personal information.
U.S. Patent No. 10,223,760 to Ananthanpillai et al. discusses using biographic information and biometric information to clearly identify a person. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./
Examiner, Art Unit 3629                                                                                                                                                                                                    

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624